Case 1:19-cv-07189-JGK Document 7 Filed 09/03/19 Page 1 of 2

Case 1:19-cv-07189-JGK Document 6 Filed 08/07/19 Page 1 of 2

KEVIN T. CONWAY, ESQ.

ATTORNEY AT LAW
LICENSED IN
N.Y. Nu, CT.
80 Red Schoolhouse Road, Suite 110 c/o DeCotiis, Fitzpatrick, Cole & Gtblin, LLC
Spring Valley, NY 10977 500 Frank W. Burr Bivd,, Ste, 31
Tel: (845) 352-0206 Teanech, NJ 07666
Fax: (845) 352-0481 Tel: (201) 928-1100

August 7, 2019

hw mf A HID Pantie
The Honorable Judge John G. Koeltl ft POLIT AE TD Fy SCaVE

United States District Court svbPde~a bhan~GEOG, Ea wf EREMCE

Daniel Patrick Moynihan
United States Courthouse Adljvawca CH wlowt OM, ach Oden vg

500 Pear] St. BOF AK Pi Tgen,
New York, NY 10007-1312 , og ORO Ew 2,

Re: 1:19-cv-07189-JGK Plaintiff's Pre-motion Request to File a Motion for Leave we ab (iF ,
Serve a Third Party Subpoena Prior to a Rule 26(f) Conference and Request to Adjouru vo Oo:

the Initial Rule 16 Scheduling Conference until Defendant Is Served ,

7/3) ¢

Dear Judge Koeltl:

Kevin T. Conway represents Plaintiff in the above captioned matter. This matter has
been filed as a John Doe against the Internet subscriber assigned the referenced IP address. The
defendant’s name and address is not presently known to Plaintiff. Plaintiff respectfully request
permission to file a motion Pursuant to Fed. R. Civ. P. 26(d)(1), seeking leave to serve a third
party subpoena prior to a rule 26(f) conference to learn the Defendant’s identity, Plaintiffis also
requesting an adjournment of any scheduled Initial Rule 16 Scheduling Conference and for the
Court not to schedule any Rule 16 conference until the Defendant is named and served.

Plaintiff, Malibu Media, (d/b/a “X-art.com”) operates a popular subscription based
website and is the owner of many copyrights. Plaintiff's claims are for copyright infringement
under 28 U.S.C. § 1338. Plaintiff creates its own content, which is being infringed on a massive
scale.

The John Doe Defendant's JP address has been habitually used to infringe Plaintiffs
copyrighted works. Accordingly, Plaintiff seeks permission to file a Motion seeking leave to serve
limited, immediate discovery on the John Doe Defendant’s Internet Service Provider, Verizon
internet Services (hereafter “ISP”) so that Plaintiff may learn Defendant’s true identity. Plaintiff
is suing Defendant for using the Internet, specifically the BitTorrent file distribution network, to
commit direct copyright infringement.

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED .
DOC #:

DATE FILED: 4/3 Lit

 

 

 

 

 

 

 
Case 1:19-cv-07189-JGK Document 7 Filed 09/03/19 Page 2 of 2

Case 1:19-cv-07189-JGK Document 6 Filed 08/07/19 Page 2 of 2

Because Defendant used the Internet to commit this infringement, Plaintiff only knows
Defendant by his Internet Protocol (“IP”) address. Defendant’s IP address was assigned to the
Defendant by his respective Internet Service Provider (“ISP”), Accordingly, the ISP can use the
IP address to identify the Defendant. Indeed, ISPs maintain internal logs, which record the date,
time and customer identity for each IP address assignment made by that ISP. Significantly, ISPs
may maintain these logs for only a short period of time.

Pursuant to Rule 26(d)(1), except for circumstances not applicable here, absent a court
order, a party may not propound discovery in advance of a Rule 26(f) conference. Rule 26(b)
provides courts with the authority to issue such an order: “[flor good cause, the court may order
discovery of any matter relevant to the subject matter involved in the action.” in Internet
infringement cases, courts routinely find good cause exists to issue a Rule 45 subpoena to
discover a Doe defendant’s identity, prior to a Rule 26(f) conference, where: (1) plaintiff makes
a prima facie showing of a claim of copyright infringement, (2) plaintiff submits a specific
discovery request, (3) there is an absence of alternative means to obtain the subpoenaed
information, (4) there is a central need for the subpoenaed information, and (5) defendants have
a minimal expectation of privacy. See Arista Records, LLC y. Doe 3, 604 F.3d 110 (2d Cir. 2010)
(citing Sony Music Entm’t v. Does 1-40, 326 F.Supp.2d 556, 564-65 (S.D.N.Y. 2004) (numbers
added)); Malibu Media, LLC y. John Does 1-11, 2013 WL 3732839 (S.D.N.Y. 2013) (same);
John Wiley & Sons, Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 189 (S.D.N.Y. 2012) (same).

Plaintiff has good cause here as will be set forth in its motion, Plaintiff will present a
prima facie claim of copyright infringement in its motion seeking the discovery. See Complaint
at §} 31-33. See 17 U.S.C. §106; Malibu Media, LLC v. John Does 1-11, 2013 WL 3732839
(S.D.N.Y. 2013). Plaintiff's requests will be specific, and Plaintiff will demonstrate there is no
alternative means to obtain the central information and that defendant here has a minimal
expectation of privacy. See Arista Records, LLC v. Doe 3, 604 F. 3d 110, 117 2d Cir, 2010)
(“[T]o the extent that anonymity is used to mask copyright infringement or to facilitate such
infringement by other persons, it is unprotected by the First Amendment.”); John Wiley & Sons,
Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 191 (S.D.N.Y. 2012) (“ISP subscribers have a minimal
expectation of privacy in the transmission or distribution of copyrighted material.”); Malibu
Media, LLC v. John Does I-11, 2013 WL 3732839 (S.D.N.Y. 2013) (same).

For the foregoing reasons, this Court should permit Plaintiff to file a Motion seeking
Leave to File a Third Party Subpoena Pursuant to Fed. R. Civ. P. 26(d)(1) and adjourn any
scheduled Initia! Rule 16 Scheduling Conference until the Defendant is named and served.

Respectfully submitted,

By:  /s/ Kevin T, Conway
Kevin T. Conway, Esq. (KC-3347)
80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977
T: 845-352-0206
F: 845-352-0481

E-mail: ktemalibu@gmail.com
Attorney for Plaintiff

 
